Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is more than 150 word.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selman et al. (US 20130275047 A1, “Selman”), in view of Brookshire (US-20010005812-A1, “Brookshire”).
Regarding claim 1, Selman in figures 1- 8 discloses A gas sensing device (5/22a) to measure ambient ground gas (¶022), comprising: a power source (49); a data processor (6- ¶0138- Fig.6A-36/34); a memory (7- 34/38) operably interfaced with the data processor (6/-34/36) and for storing sampling configuration data (48,50,54) and sensed data (e.g. Fig.6A 40, 51,73, 85); a sensor (22) operably interfaced with the power source (49) and the data processor (36/34), wherein the sensor (22) is adapted to sample ambient ground gas adjacent the device according to first sampling configuration data (48, 50,54) and to output at least sensed gas concentration data (51) and sensed gas flow data (73); and a telemetry module (64/34) operably interfaced with the power source (49) and the data processor (6 and 36/34), wherein the telemetry module (64/34) is adapted to establish a network connection with a remote terminal (any of 44a, 44b, 74), communicate the sensed data (51,73) to the remote terminal (any of 44a, (second input from user in steps 48,50,54) from the remote terminal (74) for updating the first sampling configuration data (48,50,54), wherein the sampling configuration data comprises data representative of a frequency (¶0035- continually updated measurements every five second or one minute) and duration of gas flow measurement (¶0035- could be every five second or one minute - 50 and 77 ¶0186), data representative of a frequency and duration of gas concentration measurement (¶0035).
Selman fails to expressly disclose sampling configuration data comprises data representative of an offset time corresponding to a time interval between a gas flow measurement and a gas concentration measurement.
However, Brookshire, in ¶0067-¶0068 and figures 3 and 4 teaches sampling configuration data comprises data representative of an offset time corresponding to a time interval between a gas flow measurement and a gas concentration measurement (Fig.3 - algorithm controller 28 for gas concentration or methane measurement and Fig.4 is logic of controller 28 for gas flow measurements and the time interval of between these measurements are determined by processor 28).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Brookshire’s offset time in Selman’s gas analyzer system. One of ordinary skill in the art would know there is a time interval between gas flow measurement and gas concentration measurement and optimizing the frequency of gas measurements and flow measurements and the time interval between these measurements has the benefit of more accurate results.  

Regarding claim 2, Selman further discloses the sensor comprises a gas concentration sensing module (5).
Selman fails to disclose a gas flow sensing module (5).
However, Brookshire in FIG.2 teaches the sensor comprises a gas concentration sensing module (68) and a gas flow sensing module (the module in path of 34-54-56-68 including flow sensor 60).
Brookshire’s separate modules for Selman’s gas analyzer and sensing device. One of ordinary skill in the art would know the separate devices for gas flow and concentration measurements make the system more accurate.
Regarding claim 3, Selman further discloses a gas concentration sensing module (41) comprises a gas sampling circuit (4), extending between a first gas inlet (12) and a first gas outlet and including a sensor chamber (10a), a pump (23) and a pressure gauge (68-¶0113).

Regarding claim 4, Selman further discloses the sensor chamber (10a) and the pressure gauge (68) input data to a sensor circuit interfaced with the data processor (34/6).
Regarding claim 5, Selman further discloses the sampling configuration data (¶0035) further comprises data representative of at least a duration of pump (23) activation.
Regarding claim 6, Selman further discloses in figure 5 a gas flow sensing module (5) comprises a gas sampling circuit (4), extending between a second gas inlet (inlet of 14/12) and a second gas outlet (26) and including a valve (19) and a flow sensor (68).
Regarding claim 7, Selman further discloses the flow sensor (68) is interfaced with the data processor (34/6).
Regarding claim 8, Selman further discloses the gas is selected from methane (CH4) (¶0156), carbon dioxide (CO2) (for example in claim2), oxygen (O2), carbon monoxide (CO) (for example in claim2).
Regarding claim 13, Selman further discloses the telemetry module (64/34) is a telemetry communication circuit.
Regarding claim 14, Selman further discloses the gas sensing device further comprises short-range wireless data networking means (46).

Regarding claim 16, Selman in figures 1-8 discloses a method to measure ambient ground gas using a sensing device (5/22a), said method comprising: sensing sample ambient ground gas (¶022) adjacent the device (22a) according to a first sampling configuration data (48,50,54)  and to output at least sensed gas concentration data (e.g. Fig.6A 40, 51)  and sensed gas flow data (73); and communicating the sensed data (e.g. Fig.6A 40, 51,73, 85) to a remote terminal and receive at the sensing device second sampling configuration data from the remote terminal (44a/44b) for updating the first sampling configuration data (48,50,54) wherein the sampling configuration data (48,50,54) comprises data representative of a (¶0035- continually updated measurements every five second or one minute) and duration of gas flow measurement (¶0035- could be every five second or one minute - 50 and 77 ¶0186), data representative of a frequency and duration of gas concentration measurement (¶0035).
Selman fails to expressly disclose sampling configuration data comprises data representative of an offset time corresponding to a time interval between a gas flow measurement and a gas concentration measurement.
However, Brookshire, in ¶0067-¶0068 and figures 3 and 4 teaches sampling configuration data comprises data representative of an offset time corresponding to a time interval between a gas flow measurement and a gas concentration measurement (Fig.3 - algorithm controller 28 for gas concentration or methane measurement and Fig.4 is logic of controller 28 for gas flow measurements and the time interval of between these measurements are determined by processor 28).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Brookshire’s offset time for Selman’s gas analyzer system. One of ordinary skill in the art would know there is a time interval between gas flow measurement and gas concentration measurement and optimizing the frequency of gas measurements and flow measurements and the time interval between these measurements has the benefit of more accurate results.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selman and Brookhire in view of Martin (US 20150052975 A1,”Martin”).
Regarding claim 9, Selman fails to disclose the sensor is further adapted to sense and output data representative of temperature in a range −20 to 50 degrees centigrade, and/or humidity data in a range 0% to 100% RH, and/or atmospheric pressure of up to 150 millibars or in a range 800 to 1200 hectopascals.
However, Martin in ¶0078 teaches a temperature sensor in range -20 to 50 degrees centigrade.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Martin temperature sensor range for Selman temperature sensor. One of ordinary skill in the art would know the benefit of required and proper range for temperature sensor for a more accurate results.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selman and Brookhire in view of Cherin (US 20160238494 A1,” Cherin”).
Regarding claim 10, Selman fails to disclose the power source is a renewable energy source.
However, Cherin teaches in ¶0101 and Fig.6 the power source is a renewable energy source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cherin’s renewable energy source for Selman’s gas sensing device. One of ordinary skill in the art would have been motivated to make this modification in order to have the benefit of clean, free and available energy in landfills.
 
Regarding claim 11, Selman fails to disclose the power source is a power storage module interfaced with the renewable energy source. 
However, Cherin teaches in ¶0101 and Fig.6 the power source is a power storage module interfaced with the renewable energy source. 
The reasons for combining and motivation are the same as recited in the rejection of claim 10.


Regarding claim 12, Selman fails to disclose the renewable energy source is a photovoltaic array secured to the gas sensing device.
However, Cherin teaches in ¶0101 and Fig.6 the renewable energy source is a photovoltaic array secured to the gas sensing device.
The reasons for combining and motivation are the same as recited in the rejection of claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selman.

Regarding claim 15, Selman in figures 1-8 discloses an ambient gas monitoring system (300), comprising: at least one ambient gas sensing device (5/22a) adapted to sample ambient ground gas (¶022) adjacent the gas sensing device (5/22a) according to first sampling configuration data (48,50,54); and a data processing terminal (6) coupled to a network (46), wherein the data processing terminal(6) is adapted to receive sensed gas concentration data (e.g. Fig.6A 40, 51) and sensed gas flow data (73) from the at least one remote gas sensing device (5/22a), and to generate device-respective second sampling configuration data (e.g. Fig.6A 40, 51)  and sensed gas flow (73), wherein the second sampling configuration data (second input from user in steps 48,50,54) is used to update the first sampling configuration data (48,50,54) at least one remote gas sensing device (44a/44b). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856